UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1202



GARRIS S. MCFADDEN,

                                              Plaintiff - Appellant,

          versus


INTERNATIONAL LONGSHOREMEN’S ASSOCIATION, AFL-
CIO; HORACE T. ALSTON, Vice President,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:04-cv-02317-WDQ)


Submitted: July 25, 2006                         Decided: July 31, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garris S. McFadden, Appellant Pro Se. John P. Sheridan, GLEASON &
MATHEWS, New York, New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Garris S. McFadden appeals the district court’s adverse

grant of summary judgment.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   McFadden v. Int’l Longshoremen’s Ass’n, AFL-

CIO, No. 1:04-cv-02317-WDQ (D. Md. Jan. 12, 2006).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -